IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2742 Disciplinary Docket No. 3
                                          :
DAVID E. PIVER                            :   No. 116 DB 2020
                                          :
                                          :   Attorney Registration No. 70730
                                          :
                                          :   (Delaware County)




                                        ORDER


PER CURIAM
       AND NOW, this 15th day of January, 2021, on certification by the Disciplinary

Board that David E. Piver, who was suspended for a period of 30 days, has filed a verified

statement showing compliance with the order of suspension and Pa.R.D.E. 217, David E.

Piver is reinstated to active status.